Detailed Action
Status of Claims
In response to the communication filed 09/27/2022. Claims 1-5, 8-10, 12-16 and 19 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 12-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
In regards to claims 1, 9, and 12 the metes and bounds of the phrase “transitions smoothly” are unclear. In particular, it is unclear what a smooth transition encompasses and what is not considered a smooth transition.  For purposes of examination, a smooth transition is one in which the lobe transitions into the trough without any obstructions.
All claims dependent from claim 1, 9 and 12 are rejected for depending on a rejected claim. 

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arefi (US Pub No 20090301785 A1).

In regards to claim 1, Arefi discloses: a reduced differential sticking drilling collar, (Arefi Fig 1 element 10 [0006]) the reduced differential sticking drilling collar being an elongated tubular member (Arefi Fig 1 element 10) having: a minimum outer diameter at an uphole end (Arefi Fig 1B element 14) and at a downhole end (Arefi Fig 1B element 21); a collar body (Arefi Fig 1 element 10 [0032]; describing the body build between the uphole and downhole ends) located between the uphole end and the downhole end, (Arefi Fig 1) the collar body having a cross section of alternating lobes (Arefi Fig 4A element 40) and troughs (Arefi Fig 4D element 32), (Arefi Fig 4D [0045]) the collar body having a maximum outer diameter that is larger than the minimum outer diameter (Arefi Fig 5 elements 21 and 14 are a thinner diameter than the spiral body); and a taper section (Arefi Fig 5 element 62a) extending from the minimum outer diameter to the maximum outer diameter; (Arefi [0062]) where each of the lobes has a single arc lope shape that transitions smoothly to an adjacent trough each of the troughs has a single arc trough shape; (Arefi Fig 4D) to or more lobes engage an inner diameter surface of the subterranean well balancing side loads on the reduced differential sticking drilling collar; (Arefi [0003] - [0004]] discloses drill collars commonly contact the wellbore wall and provide stabilization) the lobes of the collar body wind along an entire axial length of the collar body in a spiral pattern, (Arefi Fig 1B) and the lobes of the collar body wind around no more than one half of a circumference of the collar body over an entire axial length of the lobes.  (Arefi Fig 1B [0059] disclosing the spiral which along the length of the collar body would be less than one half a circumference.)

In regards to claim 2, Arefi discloses: the taper section (Arefi Fig 5 element 62a) includes reaming elements, (Arefi Fig 1b element 63 [0048] blades are rounded but contain hardface pads [0049]) the reaming elements extending radially outward from the taper section along an axial length of each lobe.  (Arefi Fig 5 element 62a transition to blades)

In regards to claim 3, Arefi discloses: the taper section (Arefi Fig 5 element 62a) includes cutting elements, (Arefi Fig 1b element 63 [0048] blades are sharp) the cutting elements extending obliquely radially outward from the taper section along an axial length of each lobe.  (Arefi Fig 5 element 62a transition to blades)

In regards to claim 4, Arefi discloses: an angle of the taper (Arefi Fig 5 element 62a) section relative to a central axis of the reduced differential sticking drilling collar is in a range of 10 to 30 degrees. (Arefi [0062])

In regards to claim 5, Arefi discloses: a number of lobes of a cross section of the collar body is at least three.  (Arefi [0023] tricollar see Fig 4C) 

In regards to claim 8, Arefi discloses: an outermost surface of the lobes is parallel to a central axis of the reduced differential sticking drilling collar.  (Arefi Fig 4D, line 45 extends from the outermost surface of the lobe to the central axis, being parallel) 

In regards to claim 9, Arefi discloses: a rotating drilling string formed of a plurality of tubular drill string joints, (Arefi [0002]) each of the plurality of tubular drill string joints having a joint outer diameter, (Arefi fig 6 element 76) a reduced differential sticking drilling collar (Arefi Fig 1 element 10 [0006]) secured in-line with the plurality of tubular drill string joints, (Arefi [0006] drill collar being used in drill operations with a connection of tubings to the surface) the reduced differential sticking drilling collar having: a minimum outer diameter at an uphole end and at a downhole end (Arefi Fig 5 elements 21 and 14 are a thinner diameter than the spiral body); an uphole connector (Arefi Fig 1B element 14) operable to secure the uphole end to an uphole adjacent drill string member; (Arefi Fig 1B element 15) a downhole connector (Arefi Fig 1B element 21) operable to secure the downhole end to a downhole adjacent drill string member; (Arefi Fig 6 element 77) and a collar body (Arefi Fig 1 element 10 [0032]; describing the body build between the uphole and downhole ends) located between the uphole end and the downhole end, (Arefi Fig 1 element 10) the collar body having a cross section of alternating lobes (Arefi Fig 4D element 40) and troughs (Arefi Fig 4D element 32), (Arefi Fig 4D[0045]) the collar body having a maximum outer diameter (Diameter of lobe) that is larger than the minimum outer diameter (Diameter of trough) and larger than the joint outer diameter (Arefi Fig 5 elements 21 and 14 have a smaller diameter than the spiral body); where each of the lobes has a single arc lobe shape that transitions smoothly to an adjacent trough, and each of the troughs has a single arc trough shape; (Arefi Fig 4D) two or more lobes engage an inner diameter surface of the subterranean well simultaneously balancing side loads on the reduced differential sticking drilling collar; (Arefi [0003] - [0004]] discloses drill collars commonly contact the wellbore wall and provide stabilization) the lobes of the collar body wind along an entire axial length of the collar body in a spiral pattern (Arefi Fig 1B); and the lobes of the collar body wind around no more than one half of a circumference of the collar body over an entire axial length of the lobes. (Arefi Fig 1B [0059] disclosing the spiral which along the length of the collar body would be less than one half a circumference.)

In regards to claim 10, Arefi discloses: a taper section (Arefi Fig 5 element 62a) extending from the minimum outer diameter to the maximum outer diameter, (Arefi [0062]) where an angle of the taper section relative to a central axis of the reduced differential sticking drilling collar is in a range of 10 to 30 degrees. (Arefi [0062]) 

In regards to claim 12, Arefi discloses: a reduced differential sticking drilling collar, (Arefi Fig 1 element 10 [0006]) the reduced differential sticking drilling collar being an elongated tubular member (Arefi Fig 1 element 10) having: a minimum outer diameter at an uphole end (Arefi Fig 1B element 14) and at a downhole end (Arefi Fig 1B element 21); a collar body (Arefi Fig 1 element 10 [0032]; describing the body build between the uphole and downhole ends) located between the uphole end and the downhole end, (Arefi Fig 1) the collar body having a cross section of alternating lobes (Arefi Fig 4D element 40) and troughs (Arefi Fig 4D element 32), (Arefi Fig 4D[0045]) the collar body having a maximum outer diameter that is larger than the minimum outer diameter (Arefi Fig 5 elements 21 and 14 are a thinner diameter than the spiral body), where each of the lobes has a single arc lobe shape that transitions smoothly to an adjacent trough, and each of the troughs has a single arc trough shape; (Arefi Fig 4D) and a taper section (Arefi Fig 5 element 62a) extending from the minimum outer diameter to the maximum outer diameter; (Arefi [0062]) where the lobes of the collar body wind along an entire axial length of the collar body in a spiral pattern (Arefi Fig 1B), where the lobes of the collar body wind around no more than one half of a circumference of the collar body over an entire axial length of the lobes (Arefi Fig 1B [0059] disclosing the spiral which along the length of the collar body would be less than one half a circumference.); securing the reduced differential sticking drilling collar in line with a plurality of tubular drill string joints to form a drilling string; (Arefi [0022]) and rotating the drilling string to form the subterranean well; (Arefi [0008]) where two or more lobes engage an inner diameter surface of the subterranean well simultaneously, (Arefi [0003] - [0004]] discloses drill collars commonly contact the wellbore wall and provide stabilization) balancing side loads on the reduced differential sticking drilling collar. (Arefi [0005])

In regards to claim 13, Arefi discloses: the taper section (Arefi Fig 5 element 62a) includes reaming elements (Arefi Fig 5 [0048] blades are rounded but contain hardface pads [0049]) extending radially outward from the taper section, and the method further includes reaming within a wellbore of the subterranean well with the reaming elements. (Arefi Fig 5 element 62a [0062])

In regards to claim 14, Arefi discloses: the taper section (Arefi Fig 5 element 62a) includes cutting elements (Arefi Fig 1b element 63 [0048] blades are sharp) extending obliquely radially outward from the taper section along an axial length of each lobe, and the method further includes cutting within a wellbore of the subterranean well with the cutting elements. (Arefi Fig 5 element 62a [0062])

In regards to claim 15, Arefi discloses: an angle of the taper (Arefi Fig 5 element 62a) section relative to a central axis of the reduced differential sticking drilling collar is in a range of 10 to 30 degrees. (Arefi [0062])

In regards to claim 16, Arefi discloses: a number of lobes of a cross section of the collar body is at least three.  (Arefi [0023] tricollar)

In regards to claim 19, Arefi discloses: an outermost surface of the lobes is parallel to a central axis of the reduced differential sticking drilling collar. (Arefi Fig 4D central axis is parallel to the apex of element 44 as shown in element 45)

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 8-9, 12, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As noted above, Arefi discloses the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/Nicole Coy/Primary Examiner, Art Unit 3672